UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 00-1945



JOHN PAUL TURNER,

                                                Plaintiff - Appellant,

          versus


FEDERAL BUREAU OF INVESTIGATION; VIRGINIA
DEPARTMENT OF CORRECTIONS; VIRGINIA STATE
POLICE; U.S. DRUG ENFORCEMENT AGENCY; UNITED
STATES POSTAL SERVICE; AUGUSTA COUNTY SHER-
IFF'S DEPARTMENT; UNITED STATES FOREST SER-
VICE; INTERNAL REVENUE SERVICE; THE UNITED
STATES DEPARTMENT OF EDUCATION; VIRGINIA DE-
PARTMENT OF SOCIAL SECURITY; UNITED STATES
DEPARTMENT OF AGRICULTURE; BUREAU OF ALCOHOL,
TOBACCO AND FIREARMS; UNITED STATES MILITARY;
VETERANS ADMINISTRATION; COUNTY OF AUGUSTA;
CITY OF STAUNTON, VIRGINIA,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (MISC-00-29-7)


Submitted:   August 24, 2000                 Decided:   August 29, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John Paul Turner appeals the district court’s order finding

that he had not complied with a prefiling injunction and denying

his motion to proceed in forma pauperis.   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we deny the motion for leave to proceed in forma pau-

peris and dismiss the appeal on the reasoning of the district

court.   See Turner v. FBI, No. MISC-00-29-7 (W.D. Va. June 14,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2